OFFICE   OF THE A?TORNEY     GENERAL      OF TEXAS

                          AUSTIN




iionorable Kofatr Garrison, Jr., Direotor
TeWJe;nDepartmant of Public iiafety
       # Teaat

Dear Sir:                     0plnion lo. o-s




      You inquire   in your
with rrferenoe   to Senate
Legiulaturer

                                         attoo mark-
                                          ls*O931* to be

                                             he right ear oi
                                     gurea   to be tattooed
                                    hoa8 --would he have to
                                    ration fee6? The point
                                   o olear up Is, does the
                                  on the mind'8   body oon-
                                 too brand, even though,thC
                                 s identical?

                       ta should register  tha mme tattoo
                       fteroat  loaatloar on the aninl*a body
                      aatitute  two separate tattoos? As an
                    i owner A used the lnftials  ‘58’ to tattoo
                    n the left ear, und owner B. u#cU the lnftiala
         'J9' to tattoo his sheep in the right ear, would this
         be aonstrued as two different. and dlstinot tattoo branda?"

       -nata Bill 62 provlilse that the owaer ol any livestook
in this state my III&B applloetion to the DeparGmnt   of
2ubi.h  Liar&y for the registration of tattoo mark6 to be
used upon suah &took, and speoifically provides that  they
                                                               11



lioaorabls Iioaer Garrison Jr.,     Page I!


"shall name the plaoo or pert or the animal upon whioh
the tattoo mark Is to bs plaosd."

      86otion 6 0r the kot provides ror the payment 0r
a fee of five dollars for seoh applloatloa filed.

      #is held in Opinion O-1114, oonstrulng artiols 6899d
V. A. C. Y. that two person8 could bars ths sass brand
by plaoine suoh brsnd at dlfrsrsnt parts of the snIabal*s
body. Suoh opinion amwsxa your second pusrtlon and we
enoLo8~1a cropy tha3or ror your guidaanos.
      It Is our opinion that a person nay rsc;Istsr brands
or the sams dsoign for use on two or &ore animals, ouoh
brads bring applisd to a dlffsrent part of,ths snbal*s
body, but that each will oonstltuta a separate brand
requiring esparats applioatlona and a riling See of
flvs dollsrs tor each applloatlon.

                                  Yours rsry truly,




                                              IN
                                                      strong